Citation Nr: 0736998	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-07 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil and neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1964 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and he is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  Squamous cell carcinoma of the right tonsil and neck was 
not manifest during service, was not manifest within one year 
of separation, and is not otherwise attributable to service, 
to include exposure to herbicides including Agent Orange, 
during service.


CONCLUSION OF LAW

Squamous cell carcinoma of the right tonsil and neck was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for squamous cell carcinoma of the 
right tonsil and neck.  The Board notes that the veteran's 
claim was received in February 2002.  In July 2002, prior to 
its adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  
The claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  Specifically, the VCAA notification instructed the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini II.  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the July 2002 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that 
a VA examination is not necessary to determine whether 
squamous cell carcinoma is related to his period of honorable 
service, as the standards of the Court's recent decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination 
in a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

However, the record does not contain an indication that the 
disability at issue or persistent or recurrent symptoms of 
the disability at issue may be associated with the veteran's 
service.  In light of this finding, the third prong of 
McLendon has not been met.  A medical nexus opinion, under 
the circumstances presented in this case, is not warranted, 
as there is no competent evidence that suggests that a 
current disability is related to the veteran's service.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


II. Evidence and Background

The veteran served in Vietnam during his period of active 
duty.  It is noted that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
U.S.C.A. § 1116(f).

The veteran's October 1965 pre-induction examination was 
"normal" with regard to the mouth and throat.  The veteran 
checked "No" to ear, nose, or throat trouble.  The 
veteran's service medical records were negative for 
complaints, treatment, or diagnosis of squamous cell 
carcinoma.  Further, the veteran's May 1968 separation 
examination was marked "normal" for mouth and throat, and 
the veteran checked "No" to ear, nose, or throat trouble.

The veteran was diagnosed with squamous cell carcinoma in a 
brachial cleft cyst in January 1996 which was surgically 
removed later that month.  The related operative report 
indicates that the veteran was shown to have a normal larynx, 
a normal hypopharynx, and normal oropharynx.  As well, the 
nasopharynx was examined and showed no evidence of tumor.  
During the operation, the sternocleidomatoid was elevated and 
dissected out.  The ramus mandibular nerve was dissected out.  
More than 32 years after separation, in February 2001, the 
veteran was diagnosed with poorly differentiated squamous 
cell carcinoma of the right tonsil.  In March 2001, the 
veteran was taken to the operating room for an interval neck 
dissection in preparation for possible full course radiation 
therapy for what was thought to be a small cancer of the 
tonsil.  However, at the time of surgery, a large tumor 
involving the right lateral pharyngeal wall, invading the 
right tongue base, and extending approximately 2 cm. into the 
tongue was revealed.  In April 2001 the veteran underwent a 
right modified radical neck dissection; right partial 
glossectomy; partial pharyngectomy; composite resection with 
partial mandibulectomy; dermal graft; pectoralis major 
myocutaneous flap reconstruction of a complex oropharyngeal 
defect; and tracheostomy.  The operative reported noted that 
the veteran had a tonsilar carcinoma that had invaded the 
tongue base.  An April 2001 pathology report showed invasive 
poorly differentiated squamous cell carcinoma arising in the 
right tonsil, as well as metastatic squamous cell carcinoma 
of three of thirty-six lymph nodes that were dissected.  

The veteran filed a claim for service connection for squamous 
cell carcinoma in February 2002.  In September 2002, the 
veteran submitted a statement in which he asserted that his 
squamous cell carcinoma was etiologically connected to 
herbicide exposure in Vietnam.  In October 2002, the RO 
denied service connection on the basis that the veteran's 
service medical records were negative for squamous cell 
carcinoma, and because squamous cell carcinoma of the neck 
and/or tonsil are not specifically enumerated as conditions 
warranting presumptive service connection based on herbicide 
exposure.   Following the submission of additional medical 
evidence, a May 2003 rating decision continued the denial of 
service connection.  

In his May 2004 notice of disagreement (NOD), the veteran 
once again contended that his squamous cell carcinoma was the 
result of herbicide exposure, and that it remained dormant in 
his body until such time as his immune system had weakened.  
The veteran noted that his family physician stated that his 
years of smoking and work with chemicals, in addition to his 
tour in Vietnam and presumed herbicide exposure, made an 
etiological determination difficult.  


III. Law and Regulations

A. Agent Orange Presumption

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  The following diseases are deemed associated with 
herbicide exposure, under VA law: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) and diabetes mellitus (Type 2).  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  As noted, 
respiratory cancers, including cancer of the lungs, bronchus, 
larynx or trachea are entitled to such presumptive service 
connection.  Squamous cell cancer of the tonsil and/or neck, 
however, is not among the diseases subject to such 
presumptive service connection.  See 38 C.F.R. §§ 
3.307(a)(6)(iii); 3.307(d), 3.309(e) (2006).  The United 
States Court of Appeals for the Federal Circuit, however, has 
determined that an appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

B. Direct Service Connection

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  
C.  Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.


IV. Discussion and Analysis

Concerning the claim of service connection on the basis of 
the legal presumption of exposure to herbicides, the law is 
clear that only those disabilities listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service.  
It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure. "  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.  The presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition other than those for which the 
Secretary has specifically determined that a presumption of 
service connection is warranted.  See National Academy of 
Sciences report, "Veterans and Agent Orange: Update 1996," 
dated March 14, 1996. 

The veteran's service personnel records show that he served 
in the Republic of Vietnam during the Vietnam era.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents.  Respiratory cancer which for purposes of 
the legal presumptions is defined as cancer of the lung, 
bronchus, larynx, or trachea is a delineated presumptive 
disease.  However, the evidence of record indicates that the 
veteran's primary tumor was that of cancer of the right 
tonsil and neck.  This is not a presumptive Agent Orange 
disease.  The disabilities that have been positively 
associated with Agent Orange do not include tonsil and/or 
neck cancer.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  As 
noted, the Secretary of Veterans Affairs, in November 1999, 
specifically determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for nasal/nasopharyngeal cancers and respiratory cancers 
(other than certain respiratory cancers)   See Notice, 68 
Fed. Reg. 27,630-41 (May 20, 2003). Although respiratory 
disease may be presumptively service-connected based on 
exposure to Agent Orange, VA regulations are clear on what 
type of respiratory diseases are entitled to such 
presumption.  

The veteran served in Vietnam.  Thus, exposure to Agent 
Orange is presumed.  However, squamous cell carcinoma of the 
tonsil and/or neck are not among the cancers subject to the 
Agent Orange presumption.  Thus, presumptive service 
connection on that basis, is not warranted.

Regarding the issue of direct service connection, the Board 
notes that the veteran's service medical records are negative 
for any findings or diagnosis of squamous cell carcinoma.  
Likewise, there are no indications of symptoms or 
manifestations of a malignant tumor within the first year 
following his separation from service in 1968, nor does the 
veteran so contend.  Further, the veteran has not presented 
any competent medical evidence that causally links the 
veteran's squamous cell tonsil and neck carcinoma to exposure 
to Agent Orange in service.  Combee v. Brown, supra.  In 
short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's exposure 
to herbicides during service and his squamous cell carcinoma 
of the right tonsil and neck.

The Board has considered the veterans assertions that his 
squamous cell carcinoma is a result of exposure to Agent 
Orange in service.  In addition, the Board has carefully 
considered the argument put forth by the veteran's 
representative, in which it was stated that the tonsil is a 
mass of lymphoid tissue, and therefore squamous cell 
carcinoma of the right tonsil should qualify as a presumptive 
condition of non Hodgkin's lymphoma.  However, as a 
layperson, neither the veteran, nor his representative, is 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative 
of, a medical nexus); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  In the case, the veteran has not been diagnosed 
with non Hodgkin's lymphoma.  Thus, the Board cannot grant 
service connection for the veteran's squamous cell carcinoma 
based on his statements alone.

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his squamous cell 
carcinoma of the right tonsil and neck.  As there is no 
competent medical evidence of record suggesting a connection 
between any in-service exposure to herbicides and the 
veteran's squamous cell carcinoma, and no evidence of any 
manifestations or symptoms attributable to squamous cell 
carcinoma during service or until many years after his 
discharge from service, the Board finds no basis to grant 
service connection.  In reaching this conclusion, the Board 
acknowledges that the benefit of the doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not for application in this case.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil and neck is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


